DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Embodiment 4, Claims 1 and 3-15 in the reply filed on 08/27/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 and 10/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about" in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over TDK [JP 05-36532] in view of Taniguchi [JP 2015201606].
Claim 1, TDK discloses a multilayer substrate [figures 1-3] comprising a stacked body including a principle surface [top surface of 1-1] and provided by stacking a plurality of insulating base material layers [1-1, 1-2, 1-3] and a coil including a plurality of coil [2-1, 2-2, 2-3] provided on the plurality of insulating layers [figures 1-3]; and a winding axis in the stacking direction in which the plurality of insulating base material layers are stacked [figures 1-3]; wherein the plurality of coil patterns includes a first coil conductor [2-1] that is closest to the principle surface; and a second coil conductor [2-2] adjacent to or in a vicinity of the first coil pattern [2-1] and having a wide portion of which a line width [d2] is larger than a line width [d1] of the first coil conductor [figures 1-3]; the wide portion [d2] includes an overlapped portion that overlaps with the first coil pattern [2-1; figures 1-3] when viewed from the stacking direction; and a non-overlapping portion [figures 1-3] that does not overlap with the first coil pattern [2-1] when viewed from the stacking direction. 
TDK fails to teach that insulating base material layers made from thermoplastic resin, and that the second conductor has the non-overlapping portion that is curved to be closer to the principal surface than to the overlapping portion.
Taniguchi teaches a laminate inductor comprising a plurality of thermoplastic resin layers [11A, 11B, 11C…] stacked to form a laminate body and a coil formed from a first conductor [12] and a second conduct [13], wherein a part [13C] of the second conductor 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the dielectric layers are formed from thermoplastic in the multilayer substrate of TDK as taught by Taniguchi since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 3, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein Taniguchi teaches that the non-overlapping portion, when viewed from the stacking direction, is located on an outer peripheral side in a radial direction of the second coil conductor, at the wide portion [figures 2b, 4d and 5e]. 
Claim 4, TDK, as modified, fails to teach that the non-overlapping portion, when viewed from the stacking direction, is located on an inner peripheral side in a radial direction of the second coil conductor, at the wide portion. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the location of the curved conductor for an outer peripheral side in a radial direction of the second coil conductor [TDK figures 2b, 4d and 5e] to an in the inner peripheral side in a radial direction in order to modify the resulting magnetic field to increase the filed in the inner peripheral side in a radial direction of the second coil conductor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 5, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that the first coil conductor [2-1], when viewed from the 
Claim 6, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that each of the plurality of insulating base material layers is flexible and is a flat plate with a rectangular or substantially rectangular shape [figures 1-3]. 
Claim 7, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that each of the plurality of coil conductors [2-1, 2-2] is a rectangular or substantially rectangular loop-shaped conductor [figures 1-3]. 
Claim 8, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that a first end of the first coil conductor [2-1] is electrically connected to a first end of the second coil conductor [2-2] via a first interlayer connection conductor [the via, circular ends, with the connection outlined with a dotted line showing the alignment of the vias; figure 1-3]. 
Claim 9, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that a second end of the second coil conductor is electrically connected to a first end of the third coil conductor via a second interlayer connection conductor [figure 1, the second end of 2-2 is connected to a first end of 2-3 with a via; figure 2]. 
Claim 10, as best understood, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that the coil includes about three turns that are defined by the plurality of coil conductors [figure 2]. 

Claim 12, TDK, as modified, discloses the multilayer substrate according to claim 1, wherein TDK further discloses that a second end of the second coil conductor is electrically connected to a first external electrode [through coil conductor 2-1], and a second end of the third coil conductor [2-3] is electrically connected to a second external electrode [figure 3]. 

Claims 13-15 are is rejected under 35 U.S.C. 103 as being unpatentable over Yip el al. [US 6,310,056] in view of TDK [JP 05-36532] and further in view of Taniguchi [JP 2015201606], 
Claim 13, Yip et al. discloses an actuator [20] comprising: the multilayer substrate [30; see figure 1]; and a magnet [27]; wherein the magnet is closest to the first coil conductor among the plurality of coil conductors [the magnet is closest to the coil on the primary surface.
Yip et al. fails to teach that the multilayer substrate according to claim 1.
TDK in view of Taniguchi teaches the multilayer substrate according to claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the multilayer substrate of TDK in view of Taniguchi in the actuator or Yip et al.in order to use an improved coil with stable magnetic field generation 
Claim 14, Yip et al., as modified, discloses the actuator according to claim 13, Yip et al. discloses further comprising: a movable object [23b]; wherein the magnet [27] is attached to the movable object [23b; figure 3]. 
Claim 15, Yip et al., as modified, discloses the actuator according to claim 14, wherein, in response to a predetermined current [I>0} flowing in the coil, a magnetic field [Be] emitted from the coil displaces the magnet [27] and the movable object [23b] in a direction perpendicular or substantially perpendicular to the stacking direction. [col. 6 line 45 to col. 7 line 14]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BERNARD ROJAS/Primary Examiner, Art Unit 2837